

115 S2277 IS: To require the delisting of Mexican gray wolves under the Endangered Species Act of 1973 on a determination that the subspecies has been sufficiently recovered in the United States.
U.S. Senate
2018-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2277IN THE SENATE OF THE UNITED STATESJanuary 4, 2018Mr. Flake introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the delisting of Mexican gray wolves under the Endangered Species Act of 1973 on a
			 determination that the subspecies has been sufficiently recovered in the
			 United States.
	
		1.Delisting of Mexican gray wolves
 (a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the United States Fish and Wildlife Service.
				(2)Mexican gray wolf
 (A)In generalThe term Mexican gray wolf means the subspecies Mexican gray wolf (Canis lupus baileyi) of the species gray wolf (Canis lupus).
 (B)InclusionThe term Mexican gray wolf includes any subspecies, distinct population segment, or experimental population of the species gray wolf (Canis lupus) that the Director determines after the date of enactment of this Act will take the place of, or correspond with, the subspecies designated as Mexican gray wolf (Canis lupus baileyi) on that date of enactment.
 (b)RequirementNotwithstanding any other provision of law (including regulations), effective beginning on the date on which the Director makes a positive determination under subsection (c)—
 (1)the Mexican gray wolf shall no longer be included on any list of endangered species, threatened species, or experimental populations under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (2)management of the Mexican gray wolf shall be assumed by each State in which the Mexican gray wolf is present, effective beginning on the date of the determination.
				(c)Determination by Director
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Director shall determine whether a population of not fewer than 100 Mexican gray wolves in a 5,000-square-mile area within the historic range of the Mexican gray wolf has been established, as described in the Mexican Wolf Recovery Plan of 1982 prepared by the Mexican Wolf Recovery Team (U.S. Fish and Wildlife Service. 1982. Mexican Wolf Recovery Plan. U.S. Fish and Wildlife Service, Albuquerque, New Mexico. 103 pp.).
 (2)Standards and proceduresA determination under paragraph (1) shall be made in accordance with applicable standards and procedures used by the Director in determining the status of a species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).